UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 (Date of report) August 3, 2010 (Date of earliest event reported) August 3, 2010 ONEOK PARTNERS, L.P. (Exact name of registrant as specified in its charter) Delaware 1-12202 93-1120873 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 100 West Fifth Street; Tulsa, OK (Address of principal executive offices) (Zip code) (918) 588-7000 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) [] Written communication pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition On August 3, 2010, we announced our results of operations for the quarter ended June 30, 2010.The news release is furnished as Exhibit 99.1 and incorporated by reference herein. Item 9.01 Financial Statements and Exhibits Exhibits 99.1News release issued by ONEOK Partners, L. P. dated August 3, 2010. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. ONEOK Partners, L.P. By:ONEOK Partners GP, L.L.C., General Partner Date: August 3, 2010 By: /s/ Curtis L. Dinan Senior Vice President - Chief Financial Officer and Treasurer 3
